Citation Nr: 0530313	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C with 
peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in December 2003, 
March 2004, and January 2005.

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in February 2004.  


FINDING OF FACT

It is as likely as not that the veteran incurred hepatitis C 
with peripheral neuropathy as the result of a blood 
transfusion during service.


CONCLUSION OF LAW

Hepatitis C and resultant neuropathy were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reveal how he 
sustained a nasal fracture, which the veteran has testified 
that he sustained in an automobile accident in Germany in 
December 1946.  The veteran had testified that he received a 
blood transfusion as a result of this injury.

In support of his claim, the veteran has submitted a 
statement in which his former 1st lieutenant recalled that 
the veteran was involved in an automobile accident in 
December 1946.  He noted that the veteran sustained facial 
injuries and was hospitalized at a U.S. Army Hospital in 
Germany.  

In a June 2000 letter, the veteran's private physician, J. 
Tracey, M.D., indicated that the veteran had evidence of 
abnormal liver function tests which had been present for many 
years and he had positive serology for hepatitis C and A.  He 
also observed that the veteran had known peripheral 
neuropathy, which might be related to his hepatitis C 
infection.  Dr. Tracey noted that the veteran had a blood 
transfusion in the military and that this was presumed to be 
the source of his hepatitis C infection.  

In an April 2003 letter, Dr. Tracey stated that it was his 
belief that the veteran contracted hepatitis C from a blood 
transfusion in 1946.  He reported that the veteran had no 
other risk factors for hepatitis such as intravenous drugs or 
tattoos.  

At the time of his February 2004 hearing, the veteran 
testified as to the injuries he sustained in the automobile 
accident.  The veteran indicated that he had a transfusion 
because of the blood he lost in the accident.  He reported 
that he was diagnosed with hepatitis in the 1950's or 60's 
and noted that those records were not available.  He stated 
that he had received no transfusions following service.  

Treatment records received from Dr. Tracey in conjunction 
with the remand reveal that the veteran tested positive for 
hepatitis C on several occasions.  

In a November 2002 report, A. Knorr, M. D., a private 
neurologist, indicated that the veteran had a very complex 
neurological history of 40+ years of numbness.  She noted 
that examinations had shown that the veteran had mononeuritis 
multiplex.  She indicated that this could be related to the 
previously diagnosed sarcoidosis or hepatitis or possibly 
even diabetes.  She also stated that he could alternatively 
have diabetic amyotrophy and diabetic neuropathy with 
unrelated bilateral ulnar nerve palsies.  She further 
observed that other causes could include systemic vasculitis 
and various infections.  

In a July 2004 VA examination report, the examiner indicated 
that he had reviewed the veteran's claims folder.  He 
observed that the veteran served in the Army from 1945-1947.  
He stated that the veteran reported that he was involved in 
an automobile accident in 1946 and that he was transfused 
with blood and had IV lines put in him.  The examiner noted 
that there was no specific documentation for the blood 
transfusions but there was a record indicating the nature of 
the facial trauma.  The veteran reported bilateral leg 
itching soon after.  He also noted having numbness in the 
left trigeminal region, including the roof of the mouth.  

The examiner stated that the veteran reported that beginning 
in the 1950's-60's, he was noted to have an abnormal LFT with 
severe right hand and foot pain.  In the mid 1960's, he was 
evaluated at Mount Sinai Hospital with a liver biopsy that 
reportedly showed granulomatous lesions.  His discharge 
diagnoses were consistent with sarcoid, multiple peripheral 
neuropathy, and granulomatous hepatitis.  The examiner stated 
that he did not find the report of the biopsy in the claims 
folder but observed that notes in the claims folder did 
indicate granulomatous hepatitis.  The examiner observed that 
in the 1970's the veteran was diagnosed with Crohn's disease 
and that he developed left sided severe pain similar to the 
right side involvement a decade earlier.  

The examiner noted that a review of the records faxed by Dr. 
Tracey revealed that in 1997, 1998, and January 2002, the 
veteran had positive hepatitis C antibody.  He further 
observed that a hepatitis C PCR test done in January 2002 was 
negative.  The examiner also noted that review of VA records 
showed that in December 2001, February 2002, February 2003, 
and March 2004 hepatitis C antibody and PCR were negative.  

The examiner indicated that this was an interesting and 
complicated case, especially given the extent of the 
veteran's neuropathy.  He stated that at some time, the 
veteran had hepatitis C as manifested by positive antibody 
tests in the 1990's and 2002.  However, it was important to 
note that a positive antibody test does not indicate chronic 
hepatitis infection.  He reported that there was no 
documentation that PCR testing was ever positive in the 
veteran.  He observed that one contention was that the 
veteran could have "cleared" the infection prior to 
availability to detect hepatitis C PCR.  He indicated that 
this was at best speculative.  He also noted that the 
description of "granulomatous hepatitis", the normal liver 
ultrasound, and preserved liver synthetic argued against 
chronic active hepatitis C.  The examiner stated that there 
was no clear demonstration that the veteran had/has chronic 
hepatitis C.  He indicated that this was important to note as 
the literature linking neuropathy and hepatitis C had been on 
patients with chronic active hepatitis C.  

As to the question of whether the veteran contracted 
hepatitis C in service, the examiner indicated that clearly 
the biggest risk factor in the veteran for hepatitis C 
transmission was the purported blood transfusion.  No other 
significant risk factors were reported other than unprotected 
sex while in the service.  The examiner stated that the 
biggest concern was that there was no documentation in the 
claims folder that the veteran did have a blood transfusion.  
The examiner noted that from a clinical perspective, it was 
his sense that the veteran probably had blood transfusions 
from the description of the facial injury.  He stated that 
giving the benefit of the doubt to the veteran, he was at 
least as likely as not exposed to hepatitis C from blood 
transfusions in service.  

The examiner indicated that hepatitis C could cause 
peripheral neuropathy but mainly through cryoglobulinemia and 
vasculitis, which was not the case for the veteran.  He 
observed that there were reports of neuropathy in patients 
without cryoglobulinemia but it was a rather atypical extra-
hepatic presentation of hepatitis C.  

As to the question of whether there were other competing 
causes for the veteran's presentation, the examiner indicated 
that both sarcoid and IBD could present with granulomatous 
liver mass and neuropathy.  

The examiner stated that even granting that the veteran did 
have blood transfusion in service that caused hepatitis C 
transmission, it remained unclear and less likely that the 
veteran had chronic hepatitis C infection from said 
transmission.  He noted that there were competing 
explanations of his liver biopsy result and clinical 
manifestations (especially the peripheral neuropathy).  

Analysis

While the service medical records do not document hepatitis 
C, peripheral neuropathy or a blood transfusion in service; 
the veteran is competent to report the transfusion, and 
medical professionals have found the transfusion to be 
consistent with the injuries reported by the veteran.  All 
medical professionals have found that it is at least as 
likely as not that the veteran developed a hepatitis C 
infection as the result of the claimed in-service 
transfusion.

The absence of any report of in-service transfusions either 
in service, or for many years after service, constitutes 
evidence against a finding of in-service disease or injury, 
but the evidence is in at least in equipoise on this 
question.  Therefore the Board finds that the veteran did 
have a blood transfusion in service, which lead to a 
hepatitis C infection.  

The evidence is not in dispute that the veteran has had 
positive hepatitis C tests and that he now has peripheral 
neuropathy.  The evidence is not clear as to whether the 
veteran has current residuals of hepatitis C infection, and 
specifically as to whether the current peripheral neuropathy 
is a residual of hepatitis C infection.  

Dr. Tracey, found current peripheral neuropathy to be a 
result of the hepatitis C infection.  Dr. Knorr, gave a 
somewhat less strong opinion by stating that the veteran's 
neuropathy could be related to his hepatitis C.  

The August 2004 VA examiner found it "unclear" and "less 
likely" that the veteran did have chronic hepatitis C 
infection, or peripheral neuropathy related to the hepatitis 
C infection.  The examiner did not, however, opine that the 
evidence was against a finding of chronic hepatitis C or 
peripheral neuropathy related to service.  The Board 
concludes that the evidence is in at least equipoise as to 
whether the veteran has chronic hepatitis C or peripheral 
neuropathy related to hepatitis C.  Because the evidence is 
in equipoise on the question of whether hepatitis C was 
incurred in service, and whether the veteran has current 
residuals of that disease, service connection is warranted.

The preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for hepatitis C and 
resultant peripheral neuropathy, it cannot be stated that the 
preponderance of the evidence is against the claim. 


ORDER

Service connection for hepatitis C with peripheral neuropathy 
is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


